Citation Nr: 1550899	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968, with subsequent service in the Air Force Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2015, the Veteran appeared during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is the result of active duty service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Moreover, given the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice, if shown, would be moot.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

During his June 2015 hearing before the Board, the Veteran reiterated his prior statements that he was exposed to acoustic trauma during active duty service while performing repairs and maintenance on fighter jets.  Because the Veteran's DD 214 shows his military occupational specialty (MOS) as environmental systems repairman, and service personnel records show that he performed maintenance on F-106 fighter jets, the Board finds his claim of acoustic trauma is credible.  VBA Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, (March 18, 2010).

Tinnitus can be competently identified by lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  During the January 2010 VA examination, the Veteran credibly reported in-service noise exposure from aircraft, machinery and pneumatic equipment.  Although, his application for VA benefits clearly indicates that the Veteran said that he had experienced hearing loss and tinnitus since 1968, the VA examiner wrote that he told her his hearing problems did not begin until sometime in the mid-1980s.  In opining that it was less likely than not that the Veteran's current tinnitus was the result of service, the VA examiner based her conclusion, at least in part, on a finding that the Veteran had post-service occupational noise exposure and had not experienced any hearing problems until approximately 1985.  During his Board hearing, however, the Veteran emphasized that he told the VA examiner that his tinnitus had been present since active duty service.  As there is no reason to doubt the Veteran's credibility, the Board also finds his assertion of having experienced tinnitus since service to be credible.

Based on a review of the evidence of record, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's current tinnitus is the result of acoustic trauma in service.

Significantly, the Board has considered the Veteran's personal statements as to the etiology of his disability.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Davidson reaffirmed the Federal Circuit's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  Moreover, in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382. The Board finds that tinnitus is the type of disability that the Veteran is competent to describe.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

As to the VA examiner's opinion, the Board is not bound to accept any opinion from a VA examiner, private physician or other source concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Here, whether or not the Veteran's tinnitus is related to noise exposure, it is clear that, based on his MOS, he was exposed to acoustic trauma in service, and reports that he has experienced tinnitus ever since service.

Accordingly, and resolving any doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. §§ 5107(b) (West  2014); 38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As noted above, although the January 20010 examiner wrote that the Veteran was exposed to occupational acoustic trauma after service and did not experience any hearing loss problems until the mid-1980s, the Veteran has reported several times that his hearing loss began in 1968 during service.  He has also stated that he used hearing protection in his post-service occupations, and provided statements from two former coworkers to substantiate his claim.  Accordingly, remand is warranted to obtain another opinion as to the etiology of the Veteran's bilateral hearing loss based on this corrected information.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all non-VA health care providers who have treated him for bilateral hearing loss during the course of this appeal.  THE VETERAN IS HEREBY NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING OR CONSULTING AUDIOLOGISTS WHO HAVE TREATED HIM FOR A BILATERAL HEARING LOSS.

After acquiring this information and obtaining any necessary authorization, obtain and associate with the 
e-file any pertinent records that have not already been associated with the claims file.

2.  After all available records have been associated with the e-folder, provide the information to a qualified examiner for an addendum opinion (or, if deemed necessary by the examiner, schedule the Veteran for a new VA examination) as to the directives below:

The e-file must be provided to and reviewed by the examiner in conjunction with the examination.  All tests and/or studies indicated should be performed, and all findings should be set forth in detail.  The examiner should also solicit from the Veteran a complete history of symptomatology associated with his bilateral hearing loss and should note in the examination report that the Veteran's comments have been taken into account.  THE EXAMINER SHOULD DETERMINE WHETHER ANY CURRENT BILATERAL HEARING LOSS IS THE RESULT OF ACOUSTIC TRAUMA IN SERVICE.

The examiner's attention is especially directed to the following:
* As the Veteran's MOS involved performing repairs and maintenance on fighter jets, his claims of acoustic trauma in service are presumed credible.  

* According to the Veteran, and contrary to the report of the January 2010 VA examiner, the Veteran's bilateral hearing loss began in 1968, and DID NOT begin in the mid-1980s.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

3.  Thereafter, the AOJ should review the e-folder to ensure that the requested development has been completed.  In particular, review the examination report to ensure that it is responsive to, and in compliance with, the directives of this remand; if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


